Filed 8/22/16 P. v. Washington CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B263078

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA426957)
         v.
                                                               ORDER MODIFYING OPINION
CLINZELL WASHINGTON,                                           (NO CHANGE IN JUDGMENT)

         Defendant and Appellant.


THE COURT:
         IT IS ORDERED that the opinion filed herein on August 15, 2016, be modified as
follows:


         1. On page 7, the second full paragraph, which starts with the statement
              “Washington does not dispute this testimony was sufficient to authenticate the
              portion of the video,” shall be deleted and replaced with the following
              paragraph:


              “It is . . . settled that the testimony of a person who was present at the time a
              film was made that it accurately depicts what it purports to show is a legally
              sufficient foundation for its admission into evidence.” (People v. Bowley
              (1963) 59 Cal.2d 855, 859.) Under this well-established evidentiary rule, the
          testimony of officers Hayashi and Anzora was sufficient to authenticate the
          portion of the video depicting what occurred after they arrived on scene.


       2. The paragraph that begins on page 7 and continues on page 8, which starts with
          the statement “In People v. Williams (January 12, 2016, B261844) [unpub.
          opn.], Washington’s co-defendant raised this same argument,” shall be deleted
          and replaced with the following paragraph:


          Although Washington acknowledges the officers’ testimony, he argues that
          such evidence was insufficient to support a finding that the remainder of the
          video, which purportedly showed the events that occurred before the officers
          arrived, was accurate. In People v. Williams (January 12, 2016, B261844)
          [unpub. opn.], Washington’s co-defendant raised an essentially identical
          argument, contending that even if the officers’ testimony was sufficient to
          authenticate the portion of the video in which they appeared, the prosecution
          had provided insufficient evidence to authenticate the remainder of the video.


       The foregoing does not affect a change in the judgment. Appellant’s petition for
rehearing is denied.




_____________________________________________________________________
ZELON, Acting P. J.,         SEGAL, J.,           GARNETT, J. (Assigned)




                                            2
Filed 8/15/16 P. v. Washington CA2/7 (unmodified version)
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B263078

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA426957)
         v.

CLINZELL WASHINGTON,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County, William
N. Sterling, Judge. Affirmed.
         Alex Coolman, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General; Gerald A. Engler, Chief Assistant Attorney
General; Lance E. Winters, Senior Assistant Attorney General; Steven D. Matthews,
Supervising Deputy Attorney General; and Ryan M. Smith, Deputy Attorney General, for
Plaintiff and Respondent.


                                   _______________________________
       Appellant Clinzell Washington and Charles Williams were charged with the
attempted burglary of a marijuana dispensary. During their joint trial, the prosecution
sought to admit a surveillance video that showed defendants standing near a roll-up
security door that covered the entrance to the dispensary. Williams was holding a drill
saw; Washington was holding a backpack and crowbar. Defendants objected to the
video, asserting the prosecution had failed to authenticate the evidence. The court
overruled the objection and both defendants were found guilty.
       On appeal, Washington argues the court abused its discretion in admitting the
surveillance video. In a prior appeal, Washington’s co-defendant raised this same
argument, which we rejected. (See People v. Williams (January 12, 2016, B261844)
[unpub. opn.].) Consistent with our holding in Williams, we conclude the court did not
err in admitting the video, and affirm the judgment.

                              FACTUAL BACKGROUND
       A.     Summary of Events Preceding the Filing of the Information
       On July 8, 2014, at approximately 4:30 a.m., Los Angeles Police Department
(LAPD) officer Jose Anzora and his partner responded to a report of a possible burglary
in progress at the “Main Spot Collective” (the Main Spot), a medical marijuana
dispensary located in Los Angeles. When Anzora arrived at the dispensary, he saw
defendant Clinzell Washington and Charles Williams standing next to each other in front
of the store. Washington was wearing a blue jumpsuit, black gloves and a dark colored
hat; Williams was wearing a brown or burgundy tee shirt and a light colored hat. As
Anzora and his partner approached, Williams and Washington began walking away from
the dispensary, in opposite directions. The officers detained the suspects and placed them
in handcuffs. Shortly thereafter, LAPD officers Daniel Hayashi and his partner arrived to
aid in the investigation and transport the suspects to booking.
       While inspecting the premises, officer Hayashi noticed that a lock on the bottom
of the dispensary’s roll-up security door had been cut. Hayashi conducted a search of a




                                             2
white truck parked in front of the dispensary, where he found a drill saw, several grinder
wheels, two crowbars and a backpack.

       B. Information and Trial
       On August 6, 2014, the district attorney of the County of Los Angeles filed an
information charging Washington and Williams with a single count of attempted burglary
(Pen. Code, §§ 459 & 6641) and a single count of possession of burglary tools (§ 466.)2
       Prior to the defendants’ joint trial, the prosecution informed the court it intended to
play the jury a 23-minute surveillance video that had recorded the area in front of the
dispensary on the night in question. Washington’s counsel objected, arguing the
prosecution should not be permitted to show the video until it authenticated the evidence.
In response, the prosecution stated that officers Anzora and Hayashi both appeared at the
end of the video, and would “lay [a] foundation” by “identifying themselves [and
defendants], who they detained on the scene.” The court overruled the objection,
explaining that it would allow the video based on the prosecution’s “representation that
the necessary witnesses will be here.”

              1. Testimony of Jose Anzora
       During the testimony of officer Anzora, the prosecution informed the court it
intended to show Anzora a two-minute segment of the surveillance video that depicted
the events that occurred after he had arrived at the dispensary. Washington’s counsel
renewed his objection, arguing that the prosecution had still not authenticated the video.
During a sidebar conference, the prosecution explained that Anzora would confirm the
video accurately portrayed the events that had occurred while he was at the dispensary.
The court permitted the segment of the video to be shown, explaining that Anzora’s


1      Unless otherwise noted, all further statutory citations are to the Penal Code.

2     The information also alleged Washington had a prior “strike” offense under the
“Three Strikes” law (§§ 667, subds.(b)-(i), 1170.12, subds. (a)-(d)), and further alleged he
had two additional felony convictions that resulted in prison terms. (§ 667.5, subd. (b).)

                                              3
testimony would be sufficient to provide a foundation, and that the “[t]he rest goes to
weight.”
       The prosecution then played the surveillance video, beginning at time stamp 4:31
a.m. The video showed a white truck parked in front of the Main Spot. Anzora testified
he had seen the same vehicle parked in the same spot when he arrived at the dispensary.
Anzora also testified that the video’s time stamp, which showed him arriving at the
dispensary at approximately 4:32 a.m., accurately reflected his arrival time. He also
testified that the video accurately portrayed his detention of Williams, and the subsequent
arrival of officer Hayashi and Hayashi’s partner.

              2. Testimony of Daniel Hayashi
       During the testimony of officer Hayashi, the prosecution informed the court it
intended to play the entire surveillance video, which ran from approximately 4:10 a.m. to
4:33 a.m. The prosecution explained that Hayashi’s testimony would provide a proper
foundation for the evidence “based on the fact he appears on the video.” The prosecution
also explained that Hayashi had previously watched the video and would testify that the
clothing Williams and Washington were seen wearing matched the clothing they were
wearing when Hayashi had arrived on scene. The prosecution also informed the court
that although the Main Spot employee who gave the video to the police no longer worked
at the dispensary, it intended to call a current employee who was “familiar with the
surveillance system and how it records.” The court permitted the video to be shown
based on the prosecution’s “offer of proof.”
       Officer Hayashi testified that he had watched the entire video and did not notice
any breaks or jumps in the recording. Hayashi confirmed the video accurately portrayed
what had occurred during and after his arrival at the dispensary. Hayashi stated he was
not the person who had retrieved the video from the dispensary, explaining that a
detective had obtained the video during a “follow-up” investigation.
       The prosecution played the video to the jury, which showed a white truck pull up
to the Main Spot. Two individuals exited the vehicle. One of the individuals crouched


                                               4
toward the bottom of a security door that covered an entrance to the dispensary. While
the individual was crouched downward, sparks began emanating upward toward the
surveillance camera. Later in the video, the same individual was seen holding a drill saw.
The second individual who had exited the white truck was shown standing in front of the
dispensary wearing a backpack and holding a crowbar. Toward the end of the video,
officers Anzora and his partners were seen arriving at the dispensary and detaining the
suspects. Hayashi and his partner were shown arriving shortly after the detention.
       Hayashi testified that when he and his partner arrived on scene, the white truck
depicted in the video was parked in front of the dispensary. Hayashi also testified that
based on his contact with Williams and Washington on the night in question, he believed
they were the two suspects shown in the video. Hayashi explained that the clothes and
hats Williams and Washington were wearing in the video matched the items they were
wearing when Hayashi arrived on scene. Hayashi identified Williams as the individual
crouched near the bottom of the security door. He testified that the drill Williams was
seen holding later in the video was the same type of drill Hayashi had recovered from the
white truck. Hayashi identified Washington as the second individual on the video,
testifying that the backpack and crowbar Washington was seen holding matched other
items Hayashi had recovered from the vehicle.

              3. Testimony of Levon Azhanvuryan
       The prosecution also called Levon Azhanvuryan, the manager of the Main Spot.
Azhanvuryan testified that the roll-up security door covering the front entrance of the
dispensary remained permanently locked because the dispensary’s customers entered the
store through the rear of the building. Azhanvuryan also explained that the security door
had two sets of locks, only one of which was accessible from the exterior of the store.
Azhanvuryan stated that when he last checked the front of the store, which had occurred
sometime in June, the exterior lock to the security door was not cut.
       Azhanvuryan also testified that the Main Spot had a security camera which
provided a live recording of the area located in front of the security door. Azhanvuryan


                                             5
explained that the camera’s images were recorded onto a digital video recording device
(DVR) located inside the store, which was accessible to the Main Spot’s employees.

              4. Renewed objections to the surveillance video and jury verdict
       After the prosecution had presented its evidence, Washington’s counsel reasserted
his objection to the surveillance video based on “lack[ of] foundation.” The court
overruled the objections, explaining that it had watched the video and did not see any
“kind of break in the action where it would have been spliced or anything would have
been left out. It appeared to be . . . continuous.”
       The jury found both defendants guilty of attempted burglary (count one) and
possession of burglary tools (count two). At sentencing, Washington admitted a prior
strike conviction and two additional prior felony convictions that had resulted in prison
terms. The court sentenced Washington to three years in prison on count one, and
sentenced him to a concurrent sentence of six months in prison on count two.3

                                       DISCUSSION
       Washington argues the trial court should have excluded the surveillance video
because the prosecution failed to authenticate the evidence. We review the court’s
determination of authenticity for abuse of discretion. (See People v. Goldsmith (2014) 59
Cal.4th 258, 266 (Goldsmith) [trial court’s determination that the prosecution “provide[d]
the foundational testimony necessary to authenticate [evidence]” is reviewed for abuse of
discretion].) Under this standard, “we will not disturb the trial court’s ruling ‘except on a
showing the trial court exercised its discretion in an arbitrary, capricious, or patently
absurd manner that resulted in a manifest miscarriage of justice.’ [Citation.]” (Ibid.)
       “To be admissible in evidence, an audio or video recording must be authenticated.
[Citations.]” (People v. Mayfield (1997) 14 Cal.4th 668, 747, disapproved on another


3      On count one, the trial court sentenced Washington to the mid-term of one year in
prison, which was doubled to two years as the result of his prior strike conviction. The
court also added one year to the sentence for a prior prison term felony. (See § 667.5,
subd. (b).) The court struck Washington’s additional prior conviction.

                                              6
ground in People v. Scott (2015) 61 Cal.4th 363, 390, fn. 2.) The prosecution must
provide evidence that would permit a reasonable trier of fact to find the “video . . . is a
fair and accurate representation of the scene depicted. [Citation.]” (Goldsmith, supra, 59
Cal.4th at p. 266.) “This foundation may, but need not be, supplied by the person taking
the photograph or by a person who witnessed the event being recorded. [Citations.] It
may [also] be supplied by other witness testimony, circumstantial evidence, content and
location.” (Ibid.; see also People v. Marshall (1996) 13 Cal.4th 799, 832; People v.
Valdez (2011) 201 Cal.App.4th 1429, 1432; § 1400.)
       At trial, officers Anzora and Hayashi both testified that the video accurately
portrayed what occurred during and after their arrival at the dispensary. Officer Hayashi
also testified that the clothing Williams and Washington were wearing throughout the
video matched the clothing they were wearing when he arrived at the scene. He further
testified that the tools Williams and Washington were seen holding in the video matched
items that Hayashi had found in the front seat of a white truck parked in front of the
dispensary.
       Washington does not dispute this testimony was sufficient to authenticate the
portion of the video depicting what occurred after officers Anzora and Hayashi arrived on
scene. (People v. Bowley (1963) 59 Cal.2d 855, 859 [“It is well settled that the testimony
of a person who was present at the time a film was made that it accurately depicts what it
purports to show is a legally sufficient foundation for its admission into evidence”].)
Washington argues, however, that the evidence was insufficient to support a finding that
the remainder of the video, which purportedly showed the events that occurred before the
officers arrived, was accurate.
       In People v. Williams (January 12, 2016, B261844) [unpub. opn.], Washington’s
co-defendant raised this same argument, contending that the trial court erred in
admitting the surveillance video because the prosecution had failed to “authenticate that
the video . . . was an accurate representation of the events that it purported to show.”
Like Washington here, Williams asserted that although the testimony of officers Anzora
and Hayashi was sufficient to authenticate the portion of the video in which they

                                              7
appeared, the prosecution had provided insufficient evidence to authenticate the
remainder of the video.
       We rejected the argument, concluding that in People v. Chism (2014) 58 Cal.4th
1266 (Chism), our Supreme Court held that analogous officer testimony was sufficient to
authenticate a surveillance video depicting events that had occurred inside of a liquor
store shortly before the arrival of responding officers. The responding officer in Chism,
Stacey Holdredge, testified that she responded to a report of a possible burglary in
progress at the liquor store. When Holdredge arrived, she found a victim lying on the
floor with a gunshot wound. Police retrieved a surveillance video that showed the
defendant walking into the store shortly before Holdredge had arrived. At trial, the
prosecution introduced still photographs of the defendant that were produced from the
images on the surveillance video. To authenticate the evidence, “[O]fficer Holdredge
testified that she arrived at [the liquor store] within minutes after the shooting, that she
viewed the surveillance videotape police obtained at the crime scene, and that it
accurately portrayed what occurred when she [and other officers] were inside the store.”
(Id. at p. 1302.) A second officer provided testimony regarding the process that had been
used to print the still photographs from the surveillance video. On appeal, the defendant
argued the prosecution had failed to authenticate the photographs.
       The Court ruled the officers’ testimony was sufficient to authenticate the evidence:
“Holdredge testified [the video] . . . accurately depicted her conduct and that of [other
officers] inside the store immediately after the shooting. Thus, the videotape was shown
to be an accurate representation of what it purported to be, a recording of the events that
occurred inside [the liquor store] at or near the time of the shooting.” (Chism, supra, 58
Cal.4th at p. 1304.) The Court further explained that the second officer’s testimony
established the still photographs depicted “the images stored in the videotape that Officer
Holdredge authenticated.” (Ibid.)
       As we explained in our prior decision affirming the conviction of Washington’s
co-defendant, this case cannot be meaningfully distinguished from Chism. Officers
Anzora and Hayashi each testified that the Main Spot’s surveillance video accurately

                                               8
portrayed what had occurred after they arrived at the dispensary, thereby raising a
reasonable inference that the video accurately represented what had occurred during the
period preceding their arrival. The prosecution also provided additional authenticating
evidence that was unavailable in Chism, which included Hayashi’s testimony that the
clothes Williams and Washington were wearing when the officers arrived at the
dispensary matched the clothing they were wearing in the video. Hayashi further testified
that the tools the suspects were seen holding in the video matched items that Hayashi
found during a search of a vehicle parked in front of the dispensary. In light of such
testimony, the trial court did not abuse its discretion in concluding that the prosecution
made a sufficient evidentiary showing that the video was “a fair and accurate
representation of the scene depicted. [Citation.]” (Goldsmith, supra, 59 Cal.4th at
p. 266.)4
                                      DISPOSITION
       The judgment is affirmed.


                                                  ZELON, Acting P. J.
We concur:




       SEGAL, J.                                  GARNETT, J.

4      Washington also argues the trial court’s decision to admit the surveillance video
violated his “right to due process under the Fourteenth Amendment to the federal
constitution because it caused the jury to be exposed to evidence from which no
reasonable inference could be drawn [Citations.] The video evidence did not support
any reasonable inference because, lacking authentication, it did not have any value at all
and required the jury to speculate about what actually occurred.” For the reasons set
forth above, however, we conclude the prosecution’s evidence was sufficient to
authenticate the video, and raised a reasonable inference that the video accurately
depicted what occurred outside the dispensary prior to the officers’ arrival.

        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                              9